          Case 1:18-cv-00704-AT Document 29 Filed 01/09/19 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


CYNTHIA RUTHRAUFF individually            :
and on behalf of all others similarly     :
situated,                                 :
                                          :           CIVIL ACTION NO.
     Plaintiff,                           :            1:18-CV-704-AT
                                          :
     v.                                   :
                                          :
LUMINESS DIRECT, LLC a Texas              :
Limited Liability Company,                :

     Defendant.



                                    ORDER

      On December 6, 2018, the Court issued an Order denying Defendant’s

request to compel arbitration concerning Plaintiff’s underlying claims premised

upon violations of the Telephone Consumer Protection Act. (Doc. 21). As part of

this Order, the Court directed the parties to file their Joint Preliminary Report

and Discovery Plan (“JPRDP”) not later than January 4, 2019. (Id.). On January

4, 2019, the parties filed their JPRDP. (Doc. 27). At this juncture, the Court

would normally review the parties’ JPRDP and, upon such review, issue a

Scheduling Order adopting, either in whole or in part, the parties’ JPRDP.

      Notwithstanding the Court’s usual course of action at this stage of the

proceedings, on January 3, 2019—one day prior to the submission of the parties’
          Case 1:18-cv-00704-AT Document 29 Filed 01/09/19 Page 2 of 3




jointly submitted JPRDP—Defendant filed a timely motion for reconsideration of

the Court’s December 6, 2018 Order. (Doc. 26). This motion is not yet fully

briefed and hence is not ripe for review. In light of Defendant’s reconsideration

motion, which is not yet ripe, as well as the fact that Defendant has filed a Third

Party Complaint against CRM Text Solutions, Inc., which has yet to file an

Answer or otherwise respond to the third-party pleading, and mindful of the

significant costs inherent in the discovery process, the Court finds it premature

for the parties to forge ahead with discovery given the present procedural

landscape. Rather, the more prudent course is for: (1) the Court to issue a ruling

on Defendant’s reconsideration motion (once the same is fully briefed) and (2)

Third Party Defendant CRM Text Solutions to formally appear in this action.

Forestalling the discovery process pending the completion of these two events

will ensure the conservation of resources, prevent redundant discovery requests

from CRM Text Solutions while at the same time allowing the Court to reconsider

its earlier ruling.

       For these reasons and given the Court’s inherent authority to control its

docket, which necessarily includes the power to stay proceedings before it, see

Clinton v. Jones, 520 U.S. 681, 706, 117 S. Ct. 1636, 1650, 137 L. Ed. 2d 945

(1997) (“The District Court has broad discretion to stay proceedings as an

incident to its power to control its own docket.”); Dietz v. Bouldin, 136 S. Ct.




                                        2
         Case 1:18-cv-00704-AT Document 29 Filed 01/09/19 Page 3 of 3




1885, 1892, 195 L. Ed. 2d 161 (2016) (same), the Court finds that a stay of

discovery in this case is necessary and appropriate.

      Based upon the foregoing analysis, the Court hereby directs that all

discovery in this action is hereby STAYED until further order of the Court

following: (1) Third Party Defendant CRM Text Solutions formal appearance in

this action and (2) the Court’s issuance of a ruling concerning Defendant’s

reconsideration motion.



      It is so ORDERED this 9th day of January, 2019.




                                         3
